 LOCKHEED ENGINEERING CO.Lockheed Engineering and Management ServicesCompany, Inc. and International Alliance ofTheatrical Stage Employees & Moving PictureMachine Operators of the United States &Canada, Local 780, Motion Picture LaboratoryTechnicians & Film Editors, AFL-CIO. Case5-CA-145316 July 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 25 May 1983 Administrative Law JudgeMarvin Roth issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision in light ofthe exceptions and brief and has decided to affirmthe judge's rulings, findings,' and conclusions andto adopt the recommended Order.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, LockheedEngineering and Management Services Company,Inc., Greenbelt, Maryland, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order.The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.I Contrary to the judge, Members Hunter and Dennis would consideremployee turnover a factor in determining the existence of objective con-siderations sufficient to justify withdrawal of recognition. Under all thecircumstances of the instant case, however, they do not find the turnoverrate dispositive.DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge. This casewas heard at Washington, D.C., on March 22 and 23,1983. The charge was filed on July 22, 1982,' by Inter-national Alliance of Theatrical Stage Employees &Moving Picture Machine Operators of the United States& Canada, Local 780, Motion Picture Laboratory Tech-nicians & Film Editors, AFL-CIO (the Union). Thecomplaint, which issued on September 30 and wast All dates herein are for the period of December 1, 1981, through No-vember 30, 1982, unless otherwise indicated.amended at the hearing, alleges that Lockheed Engineer-ing and Management Services Company (the Company),violated Section 8(a)(5) and (1) of the National LaborRelations Act. The graveman of the complaint is thatsince March 1, 1982, the Company has allegedly unlaw-fully failed and refused to recognize the Union as the ex-clusive collective-bargaining representative of the Com-pany's employees in an appropriate unit. The Company'sanswer denies the commission of the alleged unfair laborpractices. All parties were afforded full opportunity toparticipate, to present relevant evidence, to argue orally,and to file briefs. The General Counsel and the Companyeach filed briefs.On the entire record in this caseaand from my obser-vation of the demeanor of the witnesses, and having con-sidered the briefs submitted by the parties, I make thefollowingFINDINGS OF FACTI. THE BUSINESS OF RESPONDENT AND THE ALLEGEDPREDECESSOR EMPLOYERSince sometime in 1973 and continuing until March 1,1982, Computer Sciences Corporation, a Nevada corpo-ration, Technicolor Graphics Services, Inc., a Delawarecorporation, and Data Processing Associates, Inc., anAlabama corporation, d/b/a Computer-Science-Techni-color Associates, a joint venture (herein CSTA), with anoffice and place of business in Greenbelt, Maryland, wasengaged in the business of providing data processingservices to the National Aeronautics and Space Adminis-tration (herein NASA), an agency of the United StatesGovernment, at the Goddard Space Flight Center,Greenbelt, Maryland, pursuant to a contract awarded toCSTA by NASA. The services provided under that con-tract included, among numerous other things, photoprocessing and quality assurance work which was per-formed by CSTA employees working in the photo proc-essing laboratory located within NASA's Goddard facili-ty. On December 7, 1981, the Company, a Texas corpo-ration, was awarded the contract to provide data proc-essing services to NASA at Goddard commencing onMarch 1, 1982. The services to be provided to NASA bythe Company under that contract, included, among nu-merous other things, photo processing and quality assur-ance work which was essentially the same as that whichCSTA had provided prior to March 1. About December15, the Company opened an office in Greenbelt, andbegan preparations for performance of its obligationsunder the contract. NASA is an entity directly engagedin interstate commerce, and since March 1, 1982, theCompany has annually performed services valued inexcess of $50,000 for NASA at the Goddard facility.CSTA was at all times material an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act. See Computer Sciences-Technicolor Associates,236 NLRB 266 (1978), enfd. per curiam No. 78-1545(4th Cir. 1979). I further find, as the Company admits,I Errors in the transcript have been noted and corrected.271 NLRB No. 22119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background: The Collective-BargainingRelationship Between the Union and CSTAOn September 25, 1974, a Board election was conduct-ed among CSTA's photo processing laboratory employ-ees (Case 5-RC-9047) to determine whether they desiredrepresentation by the Union. A majority of the approxi-mately 65 eligible voters cast ballots for the Union. Spe-cifically, 41 voted for the Union and 13 against theUnion. Five ballots (cast by maintenance employees as-signed to the laboratory area) were challenged by theUnion.3On October 4, 1974, the Union was certified asexclusive representative of an appropriate unit consistingof all laboratory employees engaged in photo processingand quality assurance employed by CSTA at NASA'sGoddard facility, excluding all other employees, alloffice clerical employees, guards and supervisors as de-fined in the Act.Thereafter, representatives of CSTA and the Unionexchanged correspondence and met on various occasionsduring 1975 and 1976 for the purpose of negotiating acollective-bargaining agreement. No such agreement wasreached, however, and about July 23, 1976, CSTA with-drew recognition from the Union, asserting a doubt thatthe Union continued to represent a majority of the em-ployees in the bargaining unit. The withdrawal of recog-nition and related events subsequently became the sub-ject of an unfair labor practice complaint proceeding(Case 5-CA-8233). The decision of the Board in thatproceeding, adopting the findings, conclusions, and rec-ommended Order of Administrative Law Judge NancyM. Sherman, issued on May 22, 1978, and is reported at236 NLRB 266. In it, the Board concluded that the unitdescribed above was appropriate for collective bargain-ing and that CSTA's withdrawal of recognition from theUnion in July 1976, considered in the context of variousindependent acts of interference, restraint, and coercionwhich CSTA was found to have committed, had notbeen shown to have been predicated on a reasonablybased, good-faith doubt of the Union's continued majori-ty status and, therefore, violated Section 8(a)(5) and (1)of the Act. As a remedy, the Board ordered CSTA, interalia, to bargain with the Union on request and embodyany understanding reached in a signed agreement. TheBoard's order was enforced by the United States Courtof Appeals for the Fourth Circuit on April 25, 1979, inan unreported, per curiam order.3 In subsequent negotiations, the Union agreed with CSTA that themaintenance employees should be included in the bargaining unit. How-ever, in the present proceeding, the General Counsel has requested thatany bargaining order should track the language of the certified unit,without resolving the status of the maintenance employees.Following the issuance of the court of appeals' order,representatives of CSTA and the Union again exchangedcorrespondence and met on various occasions in 1979,1980, and early 1981 for the purpose of collective bar-gaining. The Union was represented in those meetings byits attorney and members of its professional staff. Pursu-ant to the union policy, no CSTA employees attended onthe Union's behalf any of the negotiation sessions follow-ing the court of appeals' order. Union Attorney BernardMamet and CSTA Attorney Nicholas Counter were thechief negotiators for the respective parties. Union Busi-ness Manager Andrew Younger (then assistant businessagent) was also present for the Union at all sessions. Noagreement on a contract was ever reached betweenCSTA and the Union. The last face-to-face negotiatingmeeting between CSTA and union representatives tookplace on January 15, 1981, and the last written corre-spondence between the parties' representatives regardingcollective bargaining, consisting of a four-page letterfrom Attorney Counter to Attorney Mamet, was datedFebruary 6, 1981. In that letter, Counter presentedCSTA's response to a union wage proposal, initially pre-sented in February 1980, providing for cost-of-living in-creases, but with credit to the employer for merit in-creases granted to the employees. The proposal calledfor CSTA to make detailed calculations to determine theeffect of the proposal on the individual unit employees.Counter set forth the calculations in his February 6, 1981letter. However, on behalf of CSTA he proposed insteada 2-year contract with annual across-the-board increasesof 8.5 percent and 7.5 percent respectively. Counterstated that as "wages is the only major issue separatingthe parties, the foregoing proposal should conclude anagreement." Counter further stated that in the absence ofunion acceptance of CSTA's proposal (which also en-compassed CSTA's position on all other outstandingissues as set forth in a letter dated February 15, 1980)"the present impasse between the parties will continue."Attorney Mamet testified that, within a week of re-ceiving the letter, he telephoned Counter to discuss threematters; specifically, negotiations with respect to a differ-ent unit, information that the Goddard service contractwith NASA would be opened for recompetition, andCounter's letter. With regard to the second matter,Counter said that he did not know about recompetition.With regard to the CSTA's wage proposal, Mamet ex-pressed concern that because the Union had a contractwith Technicolor Graphics Services, Inc., covering aunit at Cape Kennedy which contained a most-favored-nation clause, Technicolor might seek to reopen theircontract if the Union accepted CSTA's proposal for theGoddard unit.In March 1981, Mamet learned that in fact the servicecontract would be recompeted. In late March 1981Mamet again telephoned Counter. They discussed theimpending recompetition. Mamet asserted that they werestill apart on wages, and that he would recommend tothe Union that they await the outcome of the recompeti-tion and then proceed to negotiate with the successfulparty, whether it be CSTA or some other firm. Counterdid not object to this procedure. Mamet made his recom-120 LOCKHEED ENGINEERING CO.mendation to the Union's then business manager and toAssistant Business Agent Younger, who concurred in therecommendation. Younger then consulted with theUnion's contract committee, consisting of five employ-ees, and they in turn polled the unit employees. The em-ployees, by a nearly unanimous decision, agreed to rejectCSTA's proposal and await the result of recompetition.4On April 15, 1981, NASA officially announced thatthe data processing service contract then held by CSTAwas open for recompetition, and interested parties wereprovided by NASA with copies of a "Request for Pro-posal" (RFP) dated April 15, 1981, detailing the servicesto be provided and the requirements of the contract.Among those firms that submitted proposals to NASApursuant to the RFP were both CSTA and the Compa-ny. The RFP did not indicate whether the unit employ-ees were represented by a labor organizations On De-cember 7, 1981, NASA announced the award to theCompany.B. The Company's Takeover of the Service Contract,the Union's Demandsfor Recognition and Bargaining,and the Company's Failure to Respond to ThoseDemandsAs indicated, about December 15 the Companyopened an office in Greenbelt and began preparations forperformance of its obligations under the contract. As apart of those preparations, the Company, between Janu-ary 14 and February 4, 1982, offered employment com-mencing on March I to each of the 25 hourly paid labo-ratory employees engaged in photo processing and qual-ity assurance, then employed by CSTA in NASA's God-dard facility, in the bargaining unit. All of those 25 indi-viduals subsequently accepted employment with theCompany and continued working in NASA's Goddardphoto processing labortory after March 1, performing es-sentially the same tasks using the same equipment as theyhad during their employment with CSTA. In addition,between January 16 and February I the Company of-fered employment commencing March 1 to each of thefive hourly paid maintenance employees then employedby CSTA and assigned to the photo processing laborato-ry area, and all but one of those five maintenance em-ployees subsequently accepted employment with theCompany and continued working after March 1 in essen-tially the same capacities as they had during their em-ployment with CSTA. The Company also offered em-ployment commencing on March I to several supervisorsthen employed by CSTA in the photo processing andquality assurance areas. Each of them accepted employ-4 The foregoing findings with respect to the negotiations between theUnion and CSTA are based on stipulated evidence, plus the uncontro-verted testimony of Attorney Mamet and Business Manager Younger,who were the General Counsel's only witnesses. The Company presentedfive witnesses, all company supervisors, officials, or counsel. Neither sidepresented testimony by any unit employee, or by any representative ofCSTA, with respect to the negotiations between CSTA and the Union.' The evidence is inconclusive as to whether, in the absence of a col-lective-bargaining contract, such information would normally be provid-ed in the RFP. Neither the actual nor any sample RFP or related formwas presented in evidence. Company counsel William Sullivan testified insomewhat vague fashion about RFP procedure, but indicated that he didnot actually know the answer.ment with the Company and continued working afterMarch I in essentially the same capacity as he hadduring his employment with CSTA. The Company alsoemployed approximately 700 nonunit hourly paid em-ployees to work under the NASA Goddard data process-ing service contract on and after March 1. CSTA, priorto March 1, had employed approximately the samenumber of workers under its most recent service contractwith NASA. No unit of CSTA's employees at Goddardother than its laboratory employees engaged in photoprocessing and quality assurance was, or had ever been,represented by any union.By letter dated December 18, 1981, Union AttorneyMamet told Company President R. B. Young that theUnion represented the photographic employees at God-dard, that the Union had "for some time" been attempt-ing to seek a contract with CSTA, but without success,and that there was an outstanding bargaining order ofthe Fourth Circuit Court of Appeals. Mamet requestedthat the Company offer employment to all of the unitemployees, and that it bargain with the Union. NeitherYoung nor any other company official or representativeresponded to the letter. Company Vice PresidentEdward Brown, who is in overall charge of servicingcontracts with Government agencies, testified that acopy of Mamet's letter was forwarded to him from cor-porate headquarters about January 1. Brown testifiedthat he discussed the letter with Alex Rosenberg whowas at that time NASA contracting officer's technicalrepresentative (COTR) and, in that capacity, NASA'sprincipal liaison with CSTA and subsequently with theCompany. According to Brown, Rosenberg expressedsurprise at the letter, stating that he was not aware ofany "pressures" relative to the Union and CSTA, andthat to his knowledge there had been no negotiations forabout a year. However, Brown admitted that Rosenbergwas not involved in the negotiations between the Unionand CSTA. Brown further admitted that even before re-ceiving the letter he had known of the Union's involve-ment at Goddard, although his information may not havebeen complete or wholly accurate. As Brown put it: "Ihad known that there had been a vote or an attempt tounionize some years before because we have some em-ployees who were previously employees of CSTA whichis one of the reasons we actually bid the job. We hadsome insight." Brown testified that he also spoke to com-pany officials, including Director of Quality AssuranceThomas Mackin, who had formerly been with CSTA.According to Brown, he learned in sum that there were"periodic attempts to bargain," but "no activity for along period of time," that at the time of the 1974 electionthere were about 60 employees in the unit, and that lessthan 10 of these remained at the present time.a Brownadmitted that he never communicated or attempted tocommunicate with any unit employee or with any personwho was involved in the negotiations between the Unionand CSTA, that his information about the negotiationsa Stipulated evidence indicates that the Company hired seven photoprocessing and quality assurance employees and two maintenance em-ployees assigned to the laboratory area, whose site seniority dates predatethe 1974 election.121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas hearsay, and that he was never informed that anyemployee did not want to be represented by the Union,or even that there was employee dissatisfaction. Rather,Brown asserted that his "inputs," all from management,were to the effect that there was "no reason to be repre-sented by the Union." Therefore, according to Brown,he concluded that the Union's request for bargaining had"no real credence" and, on behalf of the Company, inJanuary he personally made the decision not to bargainwith the Union, subject only to reversal, if any, fromhigher management. Brown informed corporate head-quarters and corporate counsel, but not the Union, of hisdecision.William Sullivan, corporate counsel for the Company'sparent corporation, testified that corporate headquartersrequested him to research the question of whether theCompany was obligated to bargain with the Union, and,specifically, whether the Union was the majority repre-sentative, and whether the Union had abandoned theunit. Sullivan obtained his factual, or alleged factual, in-formation exclusively from company officials, includingBrown and Company Human Resources Director JamesHaywood. Like Brown, Sullivan made no effort to com-municate with any unit employee or with anyone whowas involved in the contract negotiations, until after thepresent charge was filed in July 1982. Sullivan testified,in sum, that on the basis of his information and legal re-search, he concluded that there was no obligation to bar-gain because (1) there was disinterest in the Union on thepart of its members, (2) there were only 7 or 8 employ-ees in the unit who were there at the time of the elec-tion, (3) the bargaining failed to result in a contract, and(4) there was possible abandonment because there hadbeen no bargaining between CSTA and the Union for atleast a year.7Sullivan testified that he reached his con-clusion about February 1, but decided not to inform theUnion of the Company's decision because this mightjeopardize the Company's efforts to obtain a service con-tract in Florida at a facility where the Union representeda unit of employees.In the meantime, on January 20, Business ManagerYounger telephoned Human Resources Director Hay-wood, who was in immediate charge of the Company'slabor relations, and reiterated the Union's request forbargaining. Haywood said that he was not familiar withthe situation, and that the Company was in a transitionperiod and would probably take over about April 1. Ac-cording to Younger, Haywood said he would get back toYounger. Having heard nothing, Younger again calledHaywood, on March 29. Younger pointed out that timewas running out under Section 10(b) of the Act, and thatin the absence of any company response, the Unionwould assume that the Company did not intend to bar-gain and would act accordingly. According to Younger,Haywood again promised to get back to him. He did not.Haywood, in his testimony, admitted having these con-versations with Younger, but testified that on each occa-sion he said that he would get back to Younger if andwhen he had some response. Haywood testified that he7 Sullivan admitted that the reduced size of the unit was not a relevantconsideration.referred the matter to the Company's west coast counsel,i.e., Sullivan, and that Haywood was not involved in orinformed of the Company's decision. However, Sullivantestified that he was never told about Younger's calls. Ialso find it incredible, in light of Haywood's position andarea of responsibility, that he was at least informed ofthe Company's decision. I find Haywood to be a lessthan wholly credible witness, and I credit in fullYounger's testimony concerning his conversations withHaywood.Michael Taylor, who was presented as a company wit-ness, was a production supervisor for CSTA. He washired by the Company and continued to function as aproduction supervisor after March 1. Taylor testifiedconcerning conversations which he allegedly had withtwo unit employees under his supervision; SinghChharba and Michael Cassidy. Taylor's testimony wascontradicted only by himself, particularly as to the datesand circumstances of these conversations. Taylor testi-fied that at an early period, apparently prior to theCSTA unfair labor practice case, Cassidy spearheadedthe union movement and Chharba was an ardent unionsupporter. Chharba in particular was a target of CSTA'sunfair labor practices. Specifically, the Board found thatsupervisors told him, in sum, that there would never be acontract, and that he was being "screwed" by the Unionand CSTA and would be better off looking for anotherjob, and attempted to coerce him into informing CSTAabout a union meeting. Taylor testified that he knewChharba as a person whose "opinion was easilychanged," and whose statements tended to change fromday to day. Taylor initially testified that he spoke toChharba and Cassidy within I to 2 weeks of the timethat the Company was awarded the contract. However,Taylor subsequently admitted that he spoke to themwithin 3 weeks of the actual takeover, i.e., in March.Taylor first spoke to Chharba. According to Taylor:A. Mr. Chharba said that, I do not know what isgoing on with this union; they have not done any-thing in X amount of time; now what do they wantfrom us. And without making it flowery or any-thing like that, he says that, I believe he said Mr.Younger had called, Michael [sic] Younger calledMr. Chharba and Mr. Chharba gave me his ownreply, which was, I may-Q. Yes.A. Mr. Chharba's reply was, look, I am older; Ihave got high blood pressure and I have got threebusinesses; I don't have time to mess with this.Q. This [sic] Mr. Chharba's reply to Mr. Youngeras he reported it to you?A. I believe that came from Mr. Chharba.Taylor testified that 2 or 3 days later he spoke to Cas-sidy. Taylor initially testified that the conversation cameabout informally, but he subsequently admitted that heinitiated the conversation because he learned fromChharba that the Union contacted Cassidy. Taylor testi-fied that both conversations took place in his office. Ac-cording to Taylor, Cassidy said that he would neveragain try to lead the employees in the Union. Taylor122 LOCKHEED ENGINEERING CO.then asked, "Do you feel that you have been shafted?"whereupon Cassidy answered, "You said that and I didnot." Taylor further testified that Chharba told him thatthere was a "fat chance" that the Union would get in "ifthere was a rebid," and that he did not think the Unionwould ever get in again. However, on cross-examinationTaylor admitted that Chharba made the "fat chance"remark a few days before the present hearing. Taylorfurther testified that, on several occasions after March 1,Chharba asked him what were the chances of the Uniongetting in and "what advantage do they have to us." Ac-cording to Taylor, he would answer that he did notknow.Taylor testified that he reported his conversation withChharba and Cassidy to his immediate superior, thenPhotographic Production Department Manager Richard"Red" Davis, who, like Taylor, had held a comparableposition with CSTA. Taylor testified that he did so be-cause, under CSTA, Davis had instructed him to reportany union activities on the job. Neither Taylor norDavis, who was also presented as a company witness, in-dicated that the Company ever asked them to speak tothe employees for the purpose of determining whetherthe Union was still their bargaining representative. Davistestified that Taylor spoke to him in late March, and thathe, in turn, spoke on one occasion with Gary Buckman,the Company's principal engineer, with respect to theunit. According to Davis, he reported his conclusion toBuckman, in a generalized fashion and without mention-ing names, based on his own observations, coupled withwhat Taylor told him about Taylor's conversations withemployees Cassidy and Chharba. Davis testified that, onthe basis of his observations of the unit employees, it ap-peared that "everything was real quiet," that there was"really no feedback concerning how negotiations weregoing," and there was "very little interest on the part ofemployees." Davis further testified that SupervisorTaylor told him that Cassidy said he did not want to getinvolved in leading the Union, and that Chharba said he"felt that the people did not want the Union any longer."However, Taylor never testified that Chharba ever madesuch a statement. Other than this erroneous premise,Davis never claimed that he learned either directly or in-directly that any employee indicated that he or she didnot wish to be represented by the Union. Davis, likeTaylor, also testified to the effect that Chharba "swayedwith the conversation ...depending on who he wastalking to." Davis did not speak to Cassidy and Chharbaabout their alleged conversations with Taylor until about2 weeks before the present hearing, when he asked themto cooperate with company counsel in preparing fortrial.Engineer Buckman was not presented as a witness inthis proceeding. Vice President Brown testified that hespoke to Buckman. Brown's testimony is the only evi-dence which might indicate, even inferentially, that Tay-lor's alleged conversations with Chharba and Cassidyever came to the attention of those persons who were re-sponsible for the Company's decision not to bargain withthe Union. However, as previously discussed, the Com-pany had by about February 1 made a final decision thatit would not bargain with the Union. Therefore it is evi-dent that the information allegedly conveyed by Taylorto Davis, and from Davis to Buckman, and from Buck-man to Brown, could not have been a factor in the Com-pany's decision.8It is further evident from the evidencethat the Company's decision was made by higher man-agement, in consultation with corporate counsel, none ofwhom had any personal contact with the unit employees,or personal knowledge of the CSTA negotiations, andnone of whom made any effort, prior to making their de-cision, to consult with anyone having such personal con-tact or knowledge.With regard to the matter of employee union activity,Union Business Manager Younger and Attorney Mamettestified in sum, and without contradiction, that theUnion's employee committee continued to functionthroughout 1981, that Younger and the committee kepteach other informed and consulted on courses of action,including their response to NASA's award of the servicecontract to the Company, and that the Union activelysought wage increases for the employees. In response tocompany counsel's question, Mamet testified that, in hisopinion, the Union continued to enjoy majority supportamong the unit employees.After the Union filed the present charge, AttorneyMamet sent another letter to Company President Young,again requesting bargaining. The Company also failed torespond to this request.C. Analysis and Concluding FindingsThe Company does not dispute (Tr. 18), and I find,that on the basis of the stipulated and other undisputedevidence in this proceeding, the Company is in fact andlaw the successor employer to CSTA, at least with re-spect to the unit of employees involved in this case. SeeNLRB v. Burns Security Services, 406 U.S. 272, 280-281(1972). The Company also does not dispute (Tr. 18), andI find, that all laboratory employees engaged in photoprocessing and quality assurance employed by the Com-pany at NASA's Goddard facility excluding all otheremployees, all office clerical employees, guards and su-pervisors as defined in the Act (i.e., the same unit of em-ployees as certified by the Board but with a successoremployer), constitute an appropriate unit for collectivebargaining within the meaning of Section 9(b) of theAct. Therefore, for collective-bargaining purposes, theCompany stands in the shoes of the predecessor employ-er, and owes the same bargaining obligation to the Unionas that previously owed by CSTA. NLRB v. Burns,supra 406 U.S. at 280-281.In his opening argument, company counsel asserted"that the single, basic issue to be tried in this case iswhether the circumstances that existed at the time Lock-heed took over the operation of this unit were sufficientto give rise and in fact did give rise to a reasonable,good faith doubt on the part of Lockheed's management,8 Manager Davis testified that, in January, Business ManagementYounger told him that the union members were satisfied with the Com-pany, that wages were up and benefits were good, and that Davis in-formed engineer Buckman of this conversation. However, Davis neverclaimed that Younger said or even inferred that the employees did notwant union representation.123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat a majority of the employees in the unit still wantedthis union to represent them." The applicable principlesof law in such cases are well settled although, as will bediscussed, the Company contends otherwise. In the ab-sence of special circumstances, an incumbent union's ma-jority status is conclusively presumed to continue for aperiod of 1 year following the union's certification bythe Board as a collective-bargaining agent or, absent cer-tification, for I year following initial recognition. Afterthe first year the presumption continues, but normallybecomes rebuttable. As a general proposition of law, anemployer, after the first year, may withdraw recognitionfrom an incumbent union if the employer affirmativelyestablishes either (1) that at the time of withdrawal ofrecognition, the union in fact no longer enjoys a majoritystatus; or (2) that the employer's refusal to bargain isbased on a reasonably grounded doubt as to the union'smajority status, asserted in good faith, based on objectiveconsiderations, and raised in a context free of employerunfair labor practices. Terrell Machine Co., 173 NLRB1480, 1480-1481 (1969), enfd. 427 F.2d 1088 (4th Cir.1970); see also Bartenders Assn. of Pocatello, 213 NLRB651, 652 (1974).9Applying the foregoing principles to the present case,it is evident that the Company unlawfully failed and re-fused to recognize and bargain with the Union, becausethe Company totally failed to affirmatively establisheither that the Union actually lost its majority status, orthat its alleged good-faith doubt was based on objectiveconsideration, as distinguished from the alleged subjectivereactions of management. As previously discussed, VicePresident Brown and Corporate Counsel Sullivan sug-gested several bases on which either or both of themconcluded that the Company was not obligated to bar-gain with the Union. However, these alleged bases wereeither erroneous in fact or immaterial as a matter of factor law, or both. Brown and Sullivan attached signifi-cance to the fact that there were less than 10 employeeswho had been employed in the unit at the time of the1974 election. However, it is settled law that new em-ployees are presumed to support the Union in the sameratio as those whom they have replaced. See the Board'sdecision in the prior (CSTA) unfair labor practice case,236 NLRB at 279-280. Therefore, employee turnovercannot be used as a basis for questioning a union's con-tinued representative status, absent affirmative evidencethat the new employees do not want union representa-tion. Moreover, as the General Counsel points out (Br.3), 10 of the 25 laboratory employees and 3 of 4 mainte-' In its brief, the Company argues that, in the present case, the GeneralCounsel must affirmatively prove that the Union still represented a ma-jority of the unit employees at the time it requested the Company to bar-gain. That argument runs contrary to the general principles set forthabove. Indeed, in Burns the Supreme Court expressly approved long-standing Board policy that after a reasonable time, normally I year, thereremains a rebuttable presumption of majority representation. Normally,the General Counsel has the ultimate burden of proving an unfair laborpractice. However, in the present case company counsel has defined theonly issue in dispute as one in which (under settled law) the RespondentEmployer must affirmatively show that it was not obligated to bargainwith the Union. All other possible issues were resolved by admission,stipulation, or undisputed evidence. Absent such affirmative showing,there is nothing for the General Counsel to prove.nance employees hired by the Company were in the unitas of November 1976, when a majority of employees, bysigned petition, demonstrated their support for theUnion.Attorney Sullivan also attached significance to the ab-sence of any collective-bargaining contract between theUnion and CSTA, and to his belief that there had beenno bargaining between them for over a year. However,the Act does not impose any time limit on good-faithbargaining. After the court of appeals granted enforce-ment of the Board's bargaining order, CSTA and theUnion resumed their contract negotiations. The GeneralCounsel does not contend that CSTA failed or refused tobargain in good faith. In the absence of contrary evi-dence, it must be assumed that CSTA did in fact bargainin good faith. Therefore, this is not a case involving aquestion of whether the successor employer has an obli-gation to remedy the predecessor's unfair labor practices.Compare Golden State Bottling Co. v. NLRB, 414 U.S.168 (1973); Perma Vinyl Corp., 164 NLRB 968 (1967),enfd. sub nom. U.S. Pipe & Foundry Co. v. NLRB, 398F.2d 544 (5th Cir. 1968). However, the evidence in thepresent case, and specifically the uncontradicted testimo-ny of Attorney Mamet and Business Manager Younger,does indicate that CSTA and the Union did not abandonbargaining or even reach an impasse. Rather, the partiescontinued negotiating until March 1981, when they ar-rived at an understanding that, in view of the impendingrecompetition, they would defer further negotiations inorder to await the outcome of the recompetition. Theunit employees concurred in this course of action. TheCompany knew that there had been negotiations betweenCSTA and the Union, and could easily have learnedthese facts by checking with either CSTA or the Union,or both. Instead, the Company planted its head firmly inthe sand and assumed, on the basis of unconfirmed hear-say, that there had been an abandonment of bargaining.The uncontradicted testimony of Mamet and Youngerfurther indicates that throughout 1981 the Union main-tained contact with the unit employees and continued toact on their behalf with respect to their wages and otherconditions of employment, and the employee committeecontinued to function and to consult with Younger.Therefore the Company had no objective basis for be-lieving either that the Union had abandoned its repre-sentative status, or that the unit employees had aban-doned the Union.The remaining criterion allegedly relied on by Brownand Sullivan was that there appeared to be either a lackof union activity or lack of interest in the Union on thepart of the employees. However, no company witnesstestified to the effect that any employee said that he orshe did not wish to be represented by the Union. Thelittle information which filtered up through corporatechannels was relayed, if at all, long after the Companyhad already reached its decision that it would not bar-gain with the Union. Although Younger indicated toManager Davis that the employees were pleased withthe change of employers, he did not say or infer thatthey did not want union representation. If anything,Younger's statements indicated to Davis that the Union124 LOCKHEED ENGINEERING CO.was in contact with the employees and was aware oftheir views. Davis also testified in sum that there did notappear to be much talk about the Union among the em-ployees. However, Davis' observations were communi-cated to higher management, if at all, long after theCompany decided not to bargain with the Union. There-fore it is evident that his observations did not play a partin the Company's decision. Moreover, that absence ofsuch talk had no significance. The employees wereaware, and indeed agreed, that contract negotiationswere suspended until the outcome of recompetition.Therefore there was not much to talk about. The em-ployees could also reasonably believe, based on theirprior experience with CSTA, that it might be inadvisableto openly discuss union matters in the presence of theirsupervisors, some of whom, like Davis and Taylor, hadbeen supervisors for CSTA in 1976, when CSTA en-gaged in unlawful conduct directed against the unit em-ployees. Similarly, Supervisor Taylor's conversationswith employees Cassidy and Chharba cannot be used asa basis for justifying the Company's decision and, indeed,the Company in its brief does not argue otherwise. Theseconversations took place long after the Company madeits decision, and against a background which wouldhardly be conducive to candid talk between employeesand supervisors. Additionally, neither employee said any-thing which would constitute rejection of union repre-sentation. All Cassidy said, in essence, was that he didnot wish to play a leadership role in the Union, and hisresponse to Taylor's question about being shafted wasequivocal.'°Chharba, true to form, was also equivocal,and his comments were in the nature of questions ratherthan clear expressions of opinion.Vice President Brown testified, with evident candor,that he personally made the decision not to bargain withthe Union because, in his opinion, there was "no reasonto be represented by the Union." That in essence was theCompany's position in January 1982. The Company hadno objective basis for refusing to recognize and bargainwith the Union. Nevertheless the company took the atti-tude that it would not recognize the Union because, inits view, the employees did not need union representa-tion. All that followed was essentially rationalization fora decision already made. That may be a legitimate reasonfor rejecting an initial request for recognition, but it isnot a valid basis for refusing to bargain with an incum-bent union. Nevertheless, the Company argues (Br. 23)that "it should be recognized here that, at least when aunion's certification is over seven and one-half years old,and no collective bargaining agreement has ever been ineffect, and no unremedied unfair labor practices arepresent, and a new employer has replaced the employerthat was on hand at the time of the certification, the pur-10 Moreover, Taylor's question constituted unlawful interrogation.Taylor had no legitimate reason to question Cassidy concerning his atti-tude on union-related matters. As previously discussed, the conversationoccurred against a background of unlawful conduct by CSTA, andTaylor was a former CSTA supervisor who, by his own admission, wasobtaining information in accordance with instructions given to him as aCSTA supervisor. Nevertheless, Taylor did not give Cassidy any assur-ance against reprisal, or explanation that he had a legitimate reason toquestion Cassidy.poses of the Act are not furthered by continuing to pre-sume the majority status of the union without actual evi-dence of the employees' wishes. Since there is no suchevidence in this case, the complaint should be dis-missed." The principal difficulty with this argument,carefully tailored to encompass some, but not all, of thesalient facts in this case, is that the argument runscounter to settled law, including decisions of the Su-preme Court and the rationale underlying those deci-sions. As previously discussed, the Supreme Court heldin Burns that a successor employer inherits the bargain-ing obligation of the predecessor, except to the extentthat the successor is not bound by prior collective-bar-gaining contracts. Also as discussed, there is no timelimit on good-faith bargaining. The Company's proposedstandard would broaden the circumstances under whichan employer could unilaterally withdraw or withholdrecognition from an incumbent union, contrary to thestatutory purpose of promoting industrial stability andpeace. See Ray Brooks v. NLRB, 348 U.S. 96, 103-104(1954)."Therefore, I find, as alleged in the complaint, that theCompany violated Section 8(a)(1) and (5) of the Act byfailing and refusing to recognize and bargain with theUnion as the exclusive representative of the photo proc-essing and quality assurance employees at Goddard. TheCompany's obligation commenced as of March 1, 1982,when it began operating under the NASA contract andbecame the employer of the unit employees. The Compa-ny violated the Act by failing and refusing to respond tothe Union's continuing request for bargaining, reiteratedon several occasions. Although the Company never re-sponded to the Union's requests, company witnessesBrown and Sullivan admitted, in sum, that the Compa-ny's silence, at least from about February 1, constituedan effectuation of the Company's unlawful decision thatit would not recognize and bargain with the Union.CONCLUSIONS OF LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.I In its brief, the Company places heavy reliance on George BraunPacking Co., 210 NLRB 1028 (1974). In Braun, the Board, by a 3 to 2decision, affirmed the administrative law judge's conclusion that, in thecircumstances of that case, the employer had a legitimate good-faithdoubt as the incumbent union's representative status, and did not violatethe Act by refusing to resume bargaining with the incumbent union afterthe employer filed an RM petition for a representative election. Howev-er, it is evident from the decision in that case that both the administrativelaw judge and the Board majority were strongly influenced by evidencethat the union sought to secure the support of the unit employeesthrough strike conduct characterized by "frequent and violent acts of co-ercion and vandalism." (210 NLRB at 1033.) Even so, the Board majorityemphasized that it was affirming the judge's decision only because theemployer filed "a proper RM petition" (id. at fn. 2). In so doing, theBoard gave effect to its longstanding reluctance, in such or similar situa-tions involving serious threats or acts of union violence, to issue bargain-ing orders without an election. See Aliou Distributors, 201 NLRB 47(1973), citing Laura Modes Co., 144 NLRB 1592 (1963). In the presentcase, the employer did not file an RM petition, and there is no contentionthat the Union engaged in threats or acts of violence.125 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. All laboratory employees engaged in photo process-ing and quality assurance employed by the Company atNASA's Goddard Space Flight Center located in Green-belt, Maryland, excluding all other employees, all-officeclerical employees, guards and supervisors as defined inthe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b)of the Act.4. At all times material, the Union has been, and is, theexclusive collective-bargaining representative of theCompany's employees in the unit described above.5. The Company has engaged in and is engaging, in,unfair labor practices within the meaning of Section8(a)(1) and (5) of the Act, by failing and refusing to rec-ognize and bargain in good faith with the Union as theexclusive representative of the employees in the appro-priate unit.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has violated Section8(a)(1) and (5) of the Act, I shall recommend that it berequired to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act. I shall recommend that the Company be or-dered to recognize and, on request, bargain with theUnion as the bargaining representative of the employeesin the appropriate unit and to post appropriate notices.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended12ORDERThe Respondent, Lockheed Engineering and Manage-ment Services Company, Inc., Greenbelt, Maryland, itsofficers, agents, successors, and assigns, shall1. Cease and desist from(a) Failing or refusing to recognize and bargain collec-tively in good faith with the Union as the exclusive rep-resentative of all its employees in the above-describedappropriate unit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Recognize and, on request, bargain collectivelywith the Union, as the exclusive representative of all em-ployees in the appropriate unit described above, withregard to rates of pay, hours of employment, and otherterms and conditions of employment and, if an under-standing is reached, embody such understanding in asigned agreement.Is If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(b) Post at its Greenbelt, Maryland facility copies ofthe attached notice marked "Appendix."'3Copies of thenotice, on forms provided by the Regional Director forRegion 5, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.'3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail or refuse to recognize and bargaincollectively in good faith with International Alliance ofTheatrical Stage Employees & Moving Picture MachineOperators of the United States & Canada, Local 780,Motion Picture Laboratory Technicians & Film Editors,AFL-CIO, as the exclusive representative of all employ-ees in the following appropriate unit:All Laboratory employees engaged in photo proc-essing and quality assurance employed by us atNASA's Goddard Space Flight Center located inGreenbelt, Maryland, excluding all other employ-ees, all office clerical employees, guards and super-visors as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of your rightto engage in union or concerted activities, or to refraintherefrom.WE WILL recognize and, on request, bargain collec-tively with International Alliance of Theatrical StageEmployees, Local 780 as the exclusive representative ofall employees in the appropriate unit described above,with regard to rates of pay, hours of employment, andother terms and conditions of employment and, if an un-derstanding is reached, embody such understanding in asigned agreement.LOCKHEED ENGINEERING AND MANAGE-MENT SERVICES COMPANY, INC.126